Citation Nr: 1729975	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-02 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a permanent and total disability rating for posttraumatic stress disorder (PTSD) and bipolar disorder with alcohol abuse, in remission.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 2003 to March 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The probative evidence of record is against a finding that the Veteran's PTSD and bipolar disorder with alcohol abuse, in remission, are permanently and totally disabling.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.340 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,     there is no requirement that the evidence submitted by the appellant or obtained      on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Entitlement to a permanent total disability rating requires a veteran's disability to be both permanent and total.  38 C.F.R. § 3.340.  Pursuant to VA regulations, a total disability may be established in two ways.  First, total disability will be considered     to exist when there is present any impairment of mind or body which is sufficient       to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Second, a total disability may also be assigned where a veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule.  38 C.F.R. § 3.340 (a)(2).  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently   and totally disabling when the probability of permanent improvement under treatment is remote.  Id.  The age of the disabled person may be considered in determining permanence.  Id.  

Service connection is in effect for PTSD and bipolar disorder with alcohol abuse,   in remission.  The Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) or a 100 percent schedular rating since July 17, 2008.  The Veteran is currently 44 years old.  

In a December 2011 written statement, the Veteran asserted that he is entitled to       a permanent total disability rating because he believed his psychiatric symptoms were getting worse.  On his January 2013 substantive appeal, he stated that he began taking Prazosin, which he believed demonstrated that his condition was       not improving.  

A July 2012 VA examiner opined that the Veteran was not totally and permanently disabled, as he may benefit from vocational rehabilitation assistance or a supported work environment.  

A July 2014 VA mental health treatment record indicates that the Veteran reported symptoms of hypervigilance, intrusive thoughts, flashbacks, and nightmares occurring about twice a week.  He reported having a depressed mood about 80 percent of the time, but denied any feelings of anhedonia, worthlessness, or hopelessness.  The Veteran stated that he slept approximately four to eight hours per night.  He reported  a history of substance abuse after returning from Iraq, but denied any alcohol use since 2010.  He stated that he and his wife recently moved and purchased a new home.  He denied working outside the home and described a typical day as waking up, praying, engaging in hydration therapy, working in the yard for a few hours, and watching sports on television.  The Veteran also discussed taking online courses. He reported hearing a "voice" once during service, but denied hearing any further voices since that time.  He stated that his medications have stabilized his mania, and he denied any delusions or hallucinations.  The treatment provider noted that he appeared well groomed and was alert and oriented.  His eye contact was intermittent; mood and affect were euthymic; and speech was articulate.  There was no evidence of a thought disorder.  

The Veteran most recently underwent a VA examination in July 2015, during which he reported feelings of depression with manic episodes occurring about once a year.  He also reported nightmares about two to three times per week.  He reported being unemployed since 2008, when he quit his job because he believed he was going to reenlist in the Army.  It was noted that the Veteran frequently told the examiner      that he was totally disabled and totally unemployable.  When asked why he was unemployable, the Veteran stated that he "can't really explain what unemployability means," but he was told that he was unemployable.  When asked what symptoms he had when he was working, the Veteran reported "little time warps," little conflicts with co-workers, spacing out, trouble with guests, and being argumentative.  He also reported "bouts of psychosis" and hearing voices, but the examiner did not pick up    on any schizophrenic thought process.  The Veteran's speech was clear and coherent, and his thought process was clear and intact.  He appeared calm and not panicky or anxious.  The examiner noted that the Veteran was vague about how his psychiatric symptoms affected him and could not provide specific examples.  The examiner 
characterized the Veteran's level of functioning as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

The record shows that five days later, the Veteran was involuntarily admitted for psychiatric treatment after he reported not sleeping for many days and having auditory and visual hallucinations.  The physician who evaluated the Veteran      upon admission indicated that he did not detect any hallucinations or delusions, other than the Veteran's description of a former Pope as "the beast" due to his interpretation of something he had written.  During his course of treatment, the Veteran denied racing thoughts and had no complaints other than difficulty sleeping.  Three days later, the Veteran signed in as a voluntary patient because     he denied all symptoms, was sleeping much better, and did not meet the criteria for short-term certification.  He requested discharge the following day.  The diagnosis at discharge was schizoaffective disorder and bipolar disorder.  Upon the Veteran's discharge, he was alert and oriented, and his thought process was linear and goal directed; speech was regular rate and rhythm; eye contact was good; and insight   and judgment were fairly good.  There were no symptoms of mania or hypomania, and the Veteran denied any hallucinations, paranoia, delusions, or symptoms of depression or anxiety.  The treatment provider noted that the Veteran's condition had improved.  

Three days after his discharge, the Veteran advised VA of his hospitalization and asserted that the VA examination "triggered a mental breakdown."

A subsequent July 2015 VA mental health treatment record indicates that the Veteran reported doing much better.  He reported sleeping well, helping his wife around the house, and walking for exercise.  He was alert and oriented and appeared well. His behavior was pleasant, calm, and cooperative; eye contact was good; mood was euthymic; speech was normal; affect was full range; and thought process was linear and logical.  He denied any delusions or hallucinations.  The goal was to achieve remission and be free of bipolar and PTSD symptoms, which the treatment provider indicated might take some time due to the chronicity of the Veteran's illness. 

A VA mental health treatment record dated later that month indicates that the Veteran discussed his recent hospitalization for severe manic symptoms and stressors present in his life.  He reported improvements in his mental state after adjustments to his medications were made.  The Veteran was alert and oriented    and appeared neat, clean, and appropriately dressed.  His mood was euthymic; affect was full range; speech was normal; thought process was tangential; and insight and judgement were fair.  He denied any delusions or hallucinations when taking the appropriate medications.  There was no gross memory problem.  The treatment provider educated the Veteran on mindfulness and the possibility of its usefulness   to his present situation, which he expressed a willingness to explore.  The goal was to have more self-esteem, as evidence by being able to engage with others at least once a week and feel good about the interaction after the fact.

An August 2015 VA mental health treatment record indicates that Veteran reported that he continued to stabilize and that his medication continued to work well.  He reported no longer experiencing hallucinations.  The Veteran appeared neat, clean, appropriately dressed, alert, and oriented.  His mood was euthymic; affect was      full range; speech was normal; thought process was tangential; and insight and judgment were fair.  There was no gross memory problem.  The goal was to achieve more self-esteem and engage with others.  The Veteran expressed a desire to be more scheduled with his daily routines.  The treatment provider noted that the session focused on improvements in the Veteran's overall well-being and importance of establishing boundaries with family members.  The treatment provider tasked the Veteran with using a schedule to accomplish tasks he is      having difficulty accomplishing.  

An October 2015 VA mental health treatment record indicates that the Veteran reported feeling tired, keeping to himself most of the time, and waking during            the night, but otherwise reported doing well.  He denied any visual or auditory hallucinations.  The Veteran was alert and oriented; he appeared calm, cooperative, and pleasant; and there was no gross memory problem.  His mood was euthymic; affect was full range; speech was normal; thought process was linear; and eye contact was good.  It was noted that he was doing well on current medication therapy.  The goal was to achieve remission be free of bipolar and PTSD symptoms.  

A March 2016 VA telephone encounter note indicates that the Veteran reported doing well.  He denied hearing any voices or other hallucinations since he started taking Risperidol.  He reported sleeping well, and he sounded calm and cooperative.  He denied any suicidal or homicidal thoughts.

A September 2016 VA mental health treatment record shows that the Veteran reported trouble sleeping due to nightmares and flashbacks, but stated that his life was good.  He reported being medication compliant and having no new issues. The Veteran denied any hallucinations, delusions, or suicidal or homicidal ideations.   He appeared alert, oriented, and appropriately dressed with good eye contact. His behavior was calm, cooperative, and pleasant; mood was euthymic and anxious; affect was full range and anxious; speech was normal; and thought process was linear and logical. There was no gross memory problem. It was noted that he was doing well on current medication therapy.  The goal was to achieve remission and be free of bipolar and PTSD symptoms.  

A December 2016 VA telephone encounter note indicates that the Veteran reported that his mood was better, and he denied any flashbacks, intrusive thoughts, insomnia, nightmares, psychotic thinking, or suicidal or homicidal thoughts.  It was noted that he sounded alert, oriented, and pleasant, and there no evidence of agitation or memory problems.

Upon review of the record, the Board finds that the probative evidence of record is against a finding that the Veteran's service-connected PTSD and bipolar disorder   with alcohol abuse, in remission, are both permanent and total.  The July 2015 VA examiner characterized the Veteran's level of functioning as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation, which corresponds with    the criteria for a 30 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  Although the Veteran was psychiatrically hospitalized later that month, the record shows no further psychiatric hospitalizations over the past two years.  Furthermore, the Veteran's treatment providers set goals for the Veteran to ultimately achieve remission and be free of bipolar and PTSD symptoms.  Indeed, treatment records over the past two years note continuous improvements in the Veteran's symptoms with treatment.  While the Veteran contends that he is permanently and totally disabled due to his psychiatric disability, the Board concludes that the medical findings are of greater probative value than the Veteran's allegations on this matter.        Based on the foregoing, the Board finds that the most probative evidence of record does not demonstrate that total impairment from the service-connected psychiatric disabilities is reasonably certain to continue throughout the Veteran's life.  Thus, a permanent and total disability rating is not warranted.  See 38 C.F.R. § 3.340

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

A permanent and total disability rating for PTSD and bipolar disorder with alcohol abuse, in remission, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


